DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit to Application Nos. 61/794,422, 61/761,046, 61/758,624 and 61/734,256, which have a filing date prior to March 16, 2013.  Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that have ever been presented in the instant application appears to be drawn to inventions having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the parent application.  More specifically, claim 28 of the claims filed 4/24/2019 lacks support in the earlier-filed provisional applications because those applications fail to disclose the kit “wherein the donor sequence is flanked by short overhangs that are compatible with overhangs generated by each RNA-guided endonuclease.”  Thus, the effective filing date of at least one claim appeared to be 12/5/2013, which is the filing date of PCT/US2013/073307.  See pages 2-4 of the Office action mailed 12/9/2019.
CONSEQUENTLY, THE AIA  INDICATOR IN THE INSTANT APPLICATION HAS BEEN CHANGED FROM ITS INITIAL SETTING OF “NO” TO THE MODIFIED SETTING OF “YES”.
Accordingly, this application is/will be examined under the AIA  (First-Inventor-to-File) law.  Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status:  Yes” (see upper right box on form PTOL-37/37D and/or PTOL-326/326AE). 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.
 	Receipt is acknowledged of an amendment, filed 12/21/2020, in which claims 1, 7, 8, 10-16, 22-30, 34, 36 and 37 were cancelled, and claims 38-63 were newly added.  Claims 38-63 are pending.

Election/Restrictions
Newly submitted claims 38-59 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 60-63, drawn to a composition comprising first and second CRISPR-Cas9 nickase systems, and a donor polynucleotide classified in C12N 9/22, C12N 15/11, and C12N 2310/20.
II. Claims 38-59, drawn to a method for modifying a chromosomal sequence in a eukaryotic cell by integrating a donor sequence, comprising introducing first and second nickase systems, and a donor polynucleotide into the cell, classified in C12N 15/907.
in vitro cleavage and ligation of nucleic acid molecules.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 38-59 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 60-63 are under consideration.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
14/649,777, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
In the reply filed 12/21/2020, independent claim 60 was newly added.  The claim requires “(a)(i) a first modified CRISPR-Cas9 protein having an HNH domain mutation or a RuvC domain mutation such that it is capable of cleaving one strand of a double-stranded sequence, or a nucleic acid encoding the first modified CRISPR-Cas9 protein, and (a)(ii) a first guide RNA comprising a first region having complementarity to a first target site in the one strand of the chromosomal sequence and a second region that interacts with the first modified CRISPR-Cas protein, or a nucleic acid encoding the first guide RNA; a second CRISPR-Cas9 nickase system comprising: (b)(i) a second modified CRISPR-Cas9 protein having an HNH domain mutation or a RuvC domain mutation such that it is capable of cleaving an opposite strand of the double-stranded sequence, or a nucleic acid encoding the second modified CRISPR-Cas9 protein, and (b)(ii) a second guide RNA or a nucleic acid encoding the second guide RNA, the second guide RNA comprising a first region having complementarity to a second target site in the one strand or the opposite strand of the chromosomal sequence and a second region that interacts with the second modified CRISPR-Cas9 protein.”  The claim requires the first guide RNA to have complementarity to a first target site in the one strand of the chromosomal sequence.  The claim requires the second guide RNA has complementarity to a second target site in the one strand or the opposite strand.  Thus, the claim encompasses an embodiment where the first and second guide RNAs have complementarity to target sites in the same strand of DNA.


Paragraph [0066] of the ‘777 specification provides support for a method of modifying a chromosomal sequence using an RNA-guided endonuclease by “introducing one RNA-guided endonuclease to cleave one strand of a double-stranded sequence (or encoding nucleic acid) and two guide RNAs (or encoding DNA) into a cell or embryo, wherein each guide RNA directs the RNA-guided endonuclease to a specific target site, at which site the modified endonuclease cleaves one strand (i.e., nicks) of the double-stranded chromosomal sequence, and wherein the two nicks are in opposite strands an in close enough proximity to create a double-stranded break.”  This paragraph refers to Fig. 3A, which is described at paragraph [0011].  The two RNA guided endonucleases shown in the drawing are a result of the introducing of one Cas9 nickase protein that forms a complex with two different guide RNAs.  Fig. 3A shows the following:

    PNG
    media_image1.png
    294
    670
    media_image1.png
    Greyscale



The drawings do not show the guide RNA of the NiCas-L and NiCas-R RNA-guided proteins binding to the same strand.  The original claims of the ‘777 application do not contain the recited combination of elements.  There is no disclosure of guide RNAs that have complementarity to the same strand of a double-stranded chromosomal sequence.  The full breadth of the claims is not supported, either explicitly or implicitly, by the disclosure of the ‘777 application.
Accordingly, claims 60-63 have an effective filing date of 6/21/2016, which is the filing date of the instant application.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 12/21/2020, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.
	Non-patent literature citation #1 was not considered, because the citation does not identify the publication by publisher, author (if any), title, relevant pages of the publication, date and place of publication as required by 37 CFR 1.98(b)(5).  The IDS refers to “D12,” which is not serve to identify the publication.
Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Objections
60 is objected to because of the following informalities: 
At line 11, the phrase “CRISPR-Cas protein” should be amended to recite “CRISPR-Cas9 protein” so that consistent claim terminology is used.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 60-63 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the addition of new claim 61 in the reply filed 12/21/2020.
	Claim 60 is vague and indefinite in that the metes and bounds of the phrase “and a DNA homology-directed repair (HDR) process leads to integration or exchange of the donor sequence into the chromosomal sequence” are unclear.  The phrase is unclear in that the phrase is not directed to a structural or functional limitation of the claimed product (i.e., the donor polynucleotide itself). Rather, it is drawn to an action carried out by the eukaryotic cell in a process of cleavage and integration by a homology-directed repair process.  Actions present within a product claim create confusion as to when direct infringement occurs.  See MPEP 2173.05(p)(II).  It would be remedial to amend the claim language to delete this limitation or 
	Claims 61-63 depend from claim 60 and are rejected for the same reason applied to claim 60.
	Claim 61 is vague and indefinite in that the metes and bounds of the phrase “wherein the first modified CRISPR-Cas9 protein and/or the second modified CRISPR-Cas9 protein comprises a D10A mutation (referring to the position number of a Streptococcus pyogenes Cas9 protein)” are unclear.  It is unclear if the parenthetical phrase is limiting in the claim.  Thus, it is unclear if the CRISPR-Cas9 protein is a Streptococcus pyogenes Cas9 protein with a D10A mutation, or if the claims encompass any CRISPR-Cas9 protein with a mutation that is analogous in structure/and or function to the Streptococcus pyogenes Cas9 protein with a D10A mutation.  If the mutation is only analogous, it is unclear how the position of the mutation in the unnamed Cas9 protein relates to the D10A position of Streptococcus pyogenes Cas9.  It would be remedial to amend the claim to recite, “wherein the first modified CRISPR-Cas9 protein and/or the second modified CRISPR-Cas9 protein is a Streptococcus pyogenes Cas9 comprising a D10A mutation.”
	Claim 63 is vague and indefinite in that the metes and bounds of the claimed vector are unclear.  The preamble sets forth a “vector comprising the composition of claim 61.”  However, the body of the claim only refers to the first modified CRISPR-Cas9 protein, the second modified CRISPR-Cas9 protein, the first guide RNA, and the second guide RNA.  The composition of claim 61 also comprises a donor polynucleotide.  Claim 63 fails to provide a structural 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 60-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
the one strand of the chromosomal sequence.  The claim requires the second guide RNA has complementarity to a second target site in the one strand or the opposite strand.  Thus, the claim encompasses an embodiment where the first and second guide RNAs have complementarity to target sites in the same strand of DNA.
Paragraph [0023] of the disclosure provides literal support for Cas9 proteins with a mutation in either a RuvC domain or HNH domain to create a Cas9 protein that is able to introduce a nick into a double-stranded nucleic acid, which is also known as a nickase.  This paragraph does not provide support for introducing two different Cas9 proteins, where one has a mutation in the RuvC domain and the other has a mutation in the HNH domain, such that the guide RNAs would 
Paragraph [0067] of the specification provides support for a method of modifying a chromosomal sequence using an RNA-guided endonuclease by “introducing one RNA-guided endonuclease to cleave one strand of a double-stranded sequence (or encoding nucleic acid) and two guide RNAs (or encoding DNA) into a cell or embryo, wherein each guide RNA directs the RNA-guided endonuclease to a specific target site, at which site the modified endonuclease cleaves one strand (i.e., nicks) of the double-stranded chromosomal sequence, and wherein the two nicks are in opposite strands an in close enough proximity to create a double-stranded break.”  This paragraph refers to Fig. 3A, which is described at paragraph [0012].  The two RNA guided endonucleases shown in the drawing are a result of the introducing of one Cas9 nickase protein that forms a complex with two different guide RNAs.  Fig. 3A shows the following:

    PNG
    media_image1.png
    294
    670
    media_image1.png
    Greyscale

The drawings do not show the guide RNA of the NiCas-L and NiCas-R RNA-guided proteins binding to the same strand.  There is no disclosure of guide RNAs that have complementarity to the same strand of a double-stranded chromosomal sequence.  The full breadth of the claims is not supported, either explicitly or implicitly, by the disclosure.

	Paragraph [0003] of the ‘046 application corresponds to paragraph [0012] of the instant application.  Paragraph [0011] of the ‘046 application corresponds to paragraph [0023] of the instant application.  Fig. 3A of the ‘046 application corresponds to Fig. 3A of the instant application.  These portions of the disclosure are discussed above. 
Paragraph [0072] of the ‘046 application corresponds to paragraph [0067] of the instant application.  However, paragraph [0072] of the ‘046 application states, “introducing two RNA-guided endonucleases that have been modified to cleave one strand of a double-stranded sequence,” whereas paragraph [0067] of the instant application states, “introducing one RNA-guided endonuclease modified to cleave one strand of a double-stranded sequence.”  Paragraph [0072] of the ‘046 application goes on to reference Fig. 3A, which only shows the guide RNA of the RNA-guided endonucleases binding to opposite strands of a double-stranded sequence.
Paragraph [0074] of the ‘046 application appears to correspond to paragraph [0022] of the instant specification.  This paragraph does not provide support for the claimed complementarity of the guide RNAs.
	The provisional application does not contain claims 31-34 or 37-39.  The instant application contained original claims 1-29.  Thus, the response does not appear to be referring to the original disclosure for support.  Original claims 1 and 15 required the RNA-guided endonucleases to be on opposite strands of the chromosomal sequence.  The original claims did not provide support for guide RNAs that have complementarity to the same strand of a double-stranded sequence.



Response to Arguments - 35 USC § 112
The rejection of claim 11 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is moot in view of Applicant’s cancellation of the claims in the reply filed 12/21/2020.
The rejection of claims 11-16 and 22-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is moot in view of Applicant’s cancellation of the claims in the reply filed 12/21/2020.
The rejection of claims 11-16 and 22-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is moot in view of Applicant’s cancellation of the claims in the reply filed 12/21/2020.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 60-62 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ran et al (Cell, Vol. 154, pages 1380-1389, published August 29, 2013, including pages S1-S5 of Extended Experimental Procedures, pages 1/10-10/10 of Supplemental Tables; see the entire reference).  This is a new rejection.
Regarding claim 60, Ran et al teach a composition comprising plasmid DNA encoding 3XFLAG-NLS-SpCas9n-NLS with a D10A mutation (first and second modified CRISPR-Cas9 proteins), DNA comprising a U6 promoter operably linked to guide RNA, and a donor polynucleotide template for homology directed repair (HDR) (e.g., page 1384, paragraph bridging columns; page 1384, right column, 1st full paragraph; page 1387, right column, Cell Culture and Transfection; pages S2-S3; Fig. 4).  Further, Ran et al teach the composition in a human cell, where the SpCas9n protein is produced and guide RNA are produced in the presence of the donor polynucleotide template (e.g., Fig. 4).  Ran et al teach the compositions where two guide RNAs have complementarity to opposite strands of a chromosomal sequence in the human cell (e.g., Fig. 4; Table S1).
Regarding claims 61 and 62, the spCas9n protein with a D10A mutation is from Streptococcus pyogenes (e.g., paragraph bridging pages 1380-1381; page 1381, paragraph bridging columns; pages S2-S3).

s 60-63 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al (WO 2014/204725 A1; see the entire reference).  This is a new rejection.
Regarding claims 60 and 63, Zhang et al teach a vector system comprising “a) a first regulatory element operably linked to each of two CRISPR-Cas system guide RNAs that target a first strand and a second strand respectively of a double stranded DNA molecule encoding a gene product, b) a second regulatory element operably linked to a Cas protein, wherein components (a) and (b) are located on the same or different vectors of the system, whereby the guide RNAs target the DNA molecule encoding the gene product and the Cas protein nicks each of the first strand and the second strand of the DNA molecule encoding the gene product” (e.g., paragraphs [0055] and [0058]).  Zhang et al teach the vector system where the Cas protein is Cas9 that has a D10A mutation in the RuvC domain (e.g., paragraphs [0056] and [0058]).  Zhang et al further teach a template polynucleotide for introduction into the DNA molecule encoding the gene product, where the gene product is in a genomic locus of interest in a eukaryotic organism (e.g., paragraphs [0026], [0057]-[0058] and [00424]).
Regarding claims 61 and 62, Zhang et al teach the composition where the first and second Cas proteins are the same, and they are Streptococcus pyogenes Cas9 (SpCas9) with a D10A mutation (e.g., paragraph [0056]).

Response to Arguments - 35 USC § 102
The rejection of claim 28 under pre-AIA  35 U.S.C. 102(a) as being anticipated by Ran et al (Cell, Vol. 154, pages 1380-1389, September 12, 2013, cited on an IDS, including pages 1/10-.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 60-62 are rejected under 35 U.S.C. 103 as being unpatentable over Mali et al (US Patent No. 9,023,649 B2, effective date of 12/17/2012, which is the filing date of provisional application no. 61/738,355, cited on an IDS; see the entire reference) in view of Kim et al (Genome Research, Vol. 22, No. 7, pages 1327-1333, April 20, 2012, cited on an IDS; see the entire reference), and Gregory et al (US Patent Application Publication No. 2013/0196373 A1, effective date of 11/16/2011, which is the filing date of provisional application no. 61/560,630, cited in a prior action; see the entire reference).  This rejection was made over claims 1, 8, 10-16, 23-27, 29, 30, 34 and 37 in the prior action and has been rewritten to address the new claims.

Regarding claims 61 and 62, Mali et al teach the composition where the Cas9 nickase with a D10A mutation is from Streptococcus pyogenes (e.g., column 9, lines 22-50; Example VIII).
Mali et al do not teach the compositions further comprising a second guide RNA capable of binding to the opposite strand of the chromosomal sequence such that the two nickase systems (both comprising Cas9 D10A) would be capable introducing a double-stranded break by independently cleaving opposite strands of the chromosomal sequence in the eukaryotic cell.
Kim et al teach that two nickases that each create a nick or single-strand break (SSB) can be used together to create a double-strand break (DSB) by cleaving on opposite strands (e.g., paragraph bridging pages 1328-1329).  Kim et al teach that the composite DSB created by two 
Gregory et al teach that “cleavage” means “breakage of the covalent backbone of a DNA molecule" (e.g., paragraph [0075]; '630 at paragraph [0061]).  Gregory et al teach that double-stranded cleavage can occur as a result of two distinct single-stranded cleavage events (e.g., paragraph [0075]; '630 at paragraph [0061]).  Gregory et al teach that "nicking" refers to single-stranded cleavage specifically (e.g., paragraph [0075]; '630 at paragraph [0061]).  Gregory et al teach TALEN proteins that act as a “nickase” on DNA, where the TALEN nickase cleaves one strand of double-stranded DNA (e.g., paragraph [0051]; Example 4; ‘630 at paragraph [0039]; Example 3).  Gregory et al teach two TALEN pairs, each capable of nicking a double-stranded DNA molecule, wherein the two introduced nicks are on complementary strands of the DNA and are located sufficiently close to each other to enable separation of the targeted DNA into two sub-fragments for cleaving target DNA with increased specificity (e.g., paragraph [0017]; ‘630 at paragraph [0016]).  Gregory et al teach that using two nickase proteins enhances cleavage specificity at any chosen site, and also allows the user to design optimal overhangs of the DNA following cleavage (e.g., paragraph [0051]; '630 at paragraph [0039]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition for creating a nick in a target chromosomal sequence of an eukaryotic cell of Mali et al to include a second nickase by including a second guide RNA, such that the two nickases are capable of creating single-strand breaks on opposite strands to create a double-strand break as taught by Kim et al and Gregory et al.  Mali et al specifically compare the use of the guided Cas9 system to the use of comparable zinc finger nucleases (ZFNs) and Tal-effector nucleases (TALENs) and conclude, “The ease of 
One would have been motivated to make such a modification in order to receive the expected benefit of providing a system for enhanced cleavage specificity at any chosen site that is also able to provide user-designed overhangs as taught by Gregory et al, while also providing an easier, more efficient RNA-guided Cas9 D10A system as taught by Mali et al.

Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Mali et al (US Patent No. 9,023,649 B2, effective date of 12/17/2012, which is the filing date of provisional application no. 61/738,355, cited on an IDS; see the entire reference) in view of Kim et al (Genome Research, Vol. 22, No. 7, pages 1327-1333, April 20, 2012, cited on an IDS; see the entire reference), and Gregory et al (US Patent Application Publication No. 2013/0196373 A1, effective date of 11/16/2011, which is the filing date of provisional application no. 61/560,630, cited in a prior action; see the entire reference) as applied to claims 60-62 above, and further in view of Zhang et al (US Patent Application Publication No. 2014/0310830 A1, effective date of December 12, 2012, which is the filing date of US Provisional Application No. 61/736,527, cited on an IDS; see the entire reference).  This is a new rejection.

Mali et al, Kim et al and Gregory et al do not teach a single vector encoding the Cas9 protein operably linked to a first promoter control sequence and guide RNAs operably linked to a second promoter control sequence.
Zhang et al teach a vector encoding one or more components of a CRISPR complex, such that the components are capable of being expressed in a eukaryotic cell to allow for the formation of a CRISPR complex at one or more target sites (e.g., Abstract; paragraphs [0017]-[0019] and [00127]).  Zhang et al teach that two or more elements may be expressed from the same regulatory elements, and the elements may be combined into a single vector (e.g., paragraph [0127]).  Zhang et al teach a bicistronic expression vector to drive co-expression of chimeric guide RNA and SpCas9 in transfected human cells in order to increase co-delivery efficiency (e.g., paragraph [0213]; ‘527 at the paragraph bridging pages 265-266).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Mali et al, Kim et al and Gregory et al to include the single vector encoding the CRISPR complex as taught by Zhang et al.  Mali et al teach it is within the ordinary skill in the art to use a vector encoding Cas9 nickase operably linked to a promoter, and a vector encoding guide RNA operably linked to a promoter, and Zhang et al teach a single vector for delivery of all CRISPR complex components to express complexes capable of targeting more than one site, where a single promoter may direct expression of more than one component.  


Response to Amendment – Declaration Under 37 CFR 1.131
The declaration under 37 CFR 1.131 filed 12/21/2020 is insufficient to overcome the above rejection because a declaration under 37 CFR.131 cannot be used to antedate a reference in an application being examined under the first inventor to file provisions of the AIA .

Response to Amendment – Declaration Under 37 CFR 1.132
The declarations under 37 CFR 1.132 filed 12/21/2020 is insufficient to overcome the rejections presented above.
This declaration is not found persuasive, because it does not take into account the effective filing date of the instant claims along with the specific teachings of the presently applied references.

Response to Arguments - 35 USC § 103
The rejection of claims 1, 8, 10-16, 23-27, 29, 30, 34 and 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mali et al (Science, Vol. 339, pages 823-826, January 3, 2013, including pages 1-36 of Supplementary Materials) in view of Kim et al (Genome Research, Vol. 22, No. 7, pages 1327-1333, April 20, 2012), and Gregory et al (US Patent Application Publication No. 2013/0196373 A1, effective date of 11/16/2011, which is the filing date of provisional application no. 61/560,630) is moot in view of Applicant’s cancellation of the claims in the reply filed 12/21/2020.

The rejection of claims 7 and 22 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mali et al (US Patent No. 9,023,649 B2, effective date of 12/17/2012, which is the filing date of provisional application no. 61/738,355) in view of Kim et al (Genome Research, Vol. 22, No. 7, pages 1327-1333, April 20, 2012), and Gregory et al (US Patent Application Publication No. 2013/0196373 A1, effective date of 11/16/2011, which is the filing date of provisional application no. 61/560,630), and further in view of  Zhang et al (US Patent Application Publication No. 2014/0310830 A1, effective date of December 12, 2012, which is the filing date of US Provisional Application No. 61/736,527) is moot in view of Applicant’s cancellation of the claims in the reply filed 12/21/2020.
The rejection of claim 28 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mali et al (US Patent No. 9,023,649 B2, effective date of 12/17/2012, which is the filing date of provisional application no. 61/738,355) in view of Kim et al (Genome Research, Vol. 22, No. 7, pages 1327-1333, April 20, 2012), and Gregory et al (US Patent Application Publication No. 2013/0196373 A1, effective date of 11/16/2011, which is the filing date of provisional application no. 61/560,630), and further in view of Cost et al (US Patent Application Publication 
The rejection of claims 1, 7, 8, 10-16, 22-27, 29, 30, 34, 36 and 37 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doudna et al (US Patent Application Publication No. 2014/0068797, cited as reference 11 on the IDS filed 8/26/2016, effective date of 10/19/2012, which is the filing date of provisional application no. 61/716,256, or 1/28/2013, which is the filing date of provisional application no. 61/757,640), as evidenced by Järver et al (Drug Discovery Today, Vol. 9, No. 9, pages 395-402, May 2004), in view of Kim et al (Genome Research, Vol. 22, No. 7, pages 1327-1333, April 20, 2012), and Gregory et al (US Patent Application Publication No. 2013/0196373 A1, effective date of 11/16/2011, which is the filing date of provisional application no. 61/560,630) is moot in view of Applicant’s cancellation of the claims in the reply filed 12/21/2020.
The rejection of claim 28 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doudna et al (US Patent Application Publication No. 2014/0068797, cited as reference 11 on the IDS filed 8/26/2016, effective date of 10/19/2012, which is the filing date of provisional application no. 61/716,256, or 1/28/2013, which is the filing date of provisional application no. 61/757,640), as evidenced by Järver et al (Drug Discovery Today, Vol. 9, No. 9, pages 395-402, May 2004), in view of Kim et al (Genome Research, Vol. 22, No. 7, pages 1327-1333, April 20, 2012), and Gregory et al (US Patent Application Publication No. 2013/0196373 A1, effective date of 11/16/2011, which is the filing date of provisional application no. 61/560,630), and further in view of Cost et al (US Patent Application Publication No. 2011/0207221 A1) is moot in view of Applicant’s cancellation of the claims in the reply filed 12/21/2020.

The response points to an affidavit or declaration under 37 C.F.R 1.131 to establish invention of the subject matter of the rejected claims prior to the effective date of the cited references.
This argument is not found persuasive, because an affidavit or declaration under 37 C.F.R 1.131 cannot be used to antedate a reference in an AIA  application.  The above rejections are not pre-AIA  rejections.
The response points to declarations under 37 C.F.R. 1.132 by Dr. Paula Cannon.
These declarations are not sufficient to overcome the rejection, because they do not take into account the effective filing date of the instant claims along with the specific teachings of the applied references.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 19 of the ‘135 application is drawn to a composition comprising a CRISPR nickase and a pair of guide RNAs engineered to target an immune-related genomic locus.  Claims 20 and 21 specify that the CRISPR nickase is a Cas9 nickase.  Claim 22 specifically limits the Cas9 nickase to a Streptococcus pyogenes Cas9 (SpCas9) nickase.  Claim 23 depends from claim 22 and indicates that the SpCas9 nickase is a D10A nickase.  The claims of the ‘135 application do not require a donor polynucleotide.  However, claim 15 of the ‘135 application, which depends from claim 1, indicates that the nickases can be used with a donor polynucleotide that allows for repair of a double-stranded break by homology-directed repair (HDR).  Thus, it would have been obvious to one of ordinary skill to include the donor polynucleotide in the composition with the SpCas9 D10A protein and guide RNAs in order to provide a composition that supports HDR.  Accordingly, claims 60-62 are not patentably distinct from the claims of the ‘135 application.
This is a provisional nonstatutory double patenting rejection.

Claims 60-63 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46-49 of copending Application No. 15/188,927 (hereinafter the ‘927 application) in view of Kim et al (Genome Research, Vol. 22, No. 7, pages 1327-1333, April 20, 2012, cited on an IDS). This is a new rejection. 
Claim 46 of the ‘927 application is drawn to a “composition for modifying a chromosomal sequence in a eukaryotic cell, the composition comprising: a first CRISPR-Cas9 nickase system comprising: (a)(i) a first modified CRISPR-Cas9 protein having an HNH domain Streptococcus pyogenes.  Claim 48 of the ‘927 application depends from claim 46 and requires the Cas9 protein to comprise a D10A mutation, where the numbering refers to a position in Streptococcus pyogenes Cas9.  Claim 49 of the ‘927 application is drawn to a “vector comprising the composition of claim 47, wherein the nucleic acid encoding the first modified CRISPR-Cas9 protein and the second modified CRISPR-Cas9 protein are operably linked to a promoter control sequence for expression in a eukaryotic cell, and the nucleic acid encoding the first guide RNA and the second guide RNA are operably linked to a promoter control sequence .
This is a provisional nonstatutory double patenting rejection.

	Response to Arguments - Double Patenting
The provisional rejection of claims 1, 7, 8, 10, 15, 16, 22-29, 34, 36 and 37 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5-7, 9, 11, 15 and 16 of copending Application No. 16/383,135 in view of Doudna et al and Cost et al is moot in view of Applicant’s cancellation of the claims in the reply filed 12/21/2020.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cotta-Ramusino. WO 2016/057961 A1. Cotta-Ramusino teaches Cas9 nickases and two guide RNAs that have complementary to the same or opposite strands (e.g., page 223, line 29 to page 226, line 11).  Cotta-Ramusino teaches a composition comprising a vector encoding Cas9, 
Trevino et al. Genome editing using Cas9 nickases. Methods in Enzymology, Vol. 546, pages 161-174, 2014, added to PubMed on 11/16/2014.  Trevino teaches that Cas9 nickases had been known to mediate highly specific genome editing, either via nonhomologous end-joining or homology-directed repair (e.g., Abstract; Fig. 8.1).

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699